DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 56 and 57 are examined in the following office action. 
	Claims 45-55 and 58-64 are withdrawn from consideration as being drawn to a non-elected invention. 

Objections and Rejections that are Withdrawn
The objection to the specification is withdrawn in light of Applicant’s amendment to the specification. 
The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hommelsheim et al (US 20160060637).
Hommelsheim teaches a modified DNA sequence encoding an organellar transit peptide fused to the 5’ end of VirD2. See claim 2. See also paragraph 0001 which states that the signal peptide sequence can be fused at the N-terminus. See also paragraph 0031. 

Response to Arguments: 
	Applicant argues that Hommelsheim does not disclose, expressly or inherently, further modifying the VirD2 sequence in order to inhibit or diminish VirD2-dependent transport of T-DNA to a plant cell nucleus. Remarks at p. 15.  
	This argument is not found persuasive because paragraph 0031 of Hommelsheim states that organelles such as mitochondria and chloroplasts can be transformed and genome edited using their invention by simply adding organelle targeting signal peptides to the W and/or M polypeptide. Claim 2 states that one M molecule is a relaxase, i.e. VirD2. Paragraph 0032 confirms this understanding. By attaching VirD2 to a signaling peptide specific for mitochondria and/or chloroplasts, it would have been understood by the ordinary artisan that the lack of VirD2 into the nucleus and into different organelle necessarily inhibits VirD2-dependent transport of T-DNA to a plant cell nucleus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al (US 20160060637) as applied to claim 56 above, and further in view of Maliga et al (US 6388168) and Hong et al (J. Virol., 2003, 77(24): 13315-13322).
The teachings of Hommelsheim have been discussed above. 
The claim is directed to an isolated polynucleotide further comprising an organellar transgene cassette comprising two origins of replication, a DNA sequence of interest under operative control of an organellar promoter, and an organellar terminator, wherein the origins of replication are compatible with a geminivirus replication initiation protein, and wherein the origins of replication are adjacent to the 5’ end of a left flanking sequence and the 3’ end of a right flanking sequence. 
Hommelsheim additional teaches that the donor molecule can be bound to VirD2 (see paragraph 0062). 
Hommelsheim does not teach linking the organellar transit peptide fused to VirD2 to a geminivirus vector system for expression in the organelle, where the vector system comprises two origins of replication compatible with a geminivirus Replication Initiation Protein (RIP).  

Hong teaches the mobilization and amplification of the pOri-2 replicon. See results section. pOri-2 contains two origins of replication from ACMV that flank nonviral sequences containing a transgene. See Figure 1A. See also abstract. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the sequence comprising VirD2 from Hommelsheim with the geminivirus vector system taught by the combination of Maliga and Hong. One of ordinary skill in the art would have been motivated to make such a modification because Hommelsheim teaches a method for recombinantly transforming a nucleic acid, such as the transgene cassette of Maliga, into an organelle in a cell (see paragraph 0064). One of ordinary skill in the art would have been motivated to make this substitution because, as Hommelsheim explains, organelles such as chloroplasts and mitochondria are difficult to transform. Editing their genome can be achieved using Hommelsheim’s technology by simply adding an organelle targeting signal peptide to the W and/or M polypeptide. See paragraph 0031. Thus, Hommelsheim would have motivated the ordinary artisan to utilize their technology for specific insertion into a target site within the chloroplast or mitochondrial genome. By using the geminivirus vector system of Maliga, one of ordinary skill in the art would have understood that these vectors can autonomously replicate which allows for continued production of the gene of 

Response to Arguments:
	Applicant argues that geminivirus is only used once in the entire disclosure of Maliga. Remarks bridging pp. 16 and 17. 
	This argument is not found persuasive. It is unclear how the frequency of the word geminivirus indicates non-obviousness, especially in view of Hong who discloses the use of a geminivirus viral vector. 

	Applicant argues that Maliga relates to the direct transformation of plastids – and not the technique of nuclear transformation that causes trafficking of moieties to the plastids. Remarks at p. 17. 
	This argument is not found persuasive because the claims are not directed to the technique of nuclear transformation that causes trafficking of moieties to the plastids. In fact, the word “nuclear transformation” is not recited in the claims. Rather, claim 57 is directed to an isolated polynucleotide of claim 56 further comprising an organellar transgene cassette comprising two origins of replication, where the origin of replication is located adjacent to and 5’ of a left flanking sequence and the second being located adjacent to and 3’ of a right flanking sequence, an DNA sequence of interest under the control of an organellar promoter, and an organellar terminator. 

	In Example 2, Hommelsheim demonstrates that Arabidopsis containing GFP can be eliminated and converted into mCherry using their method. This replacement occurs via homologous recombination. See paragraph 0002, see also paragraph 0024. It is noted that Maliga also teaches that the integration of a transgene cassette for plastid transformation requires homologous recombination. See Summary of the Invention. Given the above, it would have been obvious to one of ordinary skill in the art to substitute the 35S-mCherry-terminator construct disclosed in Hommelsheim using the construct of Maliga. Given the advantage of using geminiviral vectors disclosed by the combination of Maliga and Hong, it would have been obvious to one of ordinary skill in the art to substitute the non-geminiviral vectors of Hommelsheim using the viral vectors taught by the combination of Maliga and Hong. See also Figure 4. 

	Applicant argues that Hong describes the mobilization and amplification of the pORI-2 replicon in the nuclear genome of tobacco. Applicant argues that geminiviruses are known for nuclear expression of proteins in eukaryotes, but that does not follow that such a basic replicon could be usable in any organism, as suggested by the Examiner. Remarks at p. 17. 
. 


Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662